 

Exhibit 10.30

AMENDMENT NO. 4 TO

CREDIT AGREEMENT

This AMENDMENT NO. 4 TO CREDIT AGREEMENT (this “Fourth Amendment”) is made as of
April 30, 2015, by and among Telecommunication Systems, Inc., a Maryland
corporation (“TCS”), Solvern Innovations, Inc., a Maryland corporation
(“Solvern”), Networks in Motion, Inc., a Delaware corporation (“NIM”), MicroDATA
GIS, Inc., a Vermont corporation (“microDATA GIS”),  MICRODATA, LLC, a Maryland
limited liability company (“microDATA LLC”), NEXTGEN COMMUNICATIONS, INC., a
Maryland corporation (“NextGen,” and together with TCS, Solvern, NIM, microDATA
GIS, and microDATA LLC, jointly and severally, individually and collectively,
referred to as the “Borrower”), the several banks and other financial
institutions or entities parties hereto as lenders hereunder (each a “Lender”
and collectively, the “Lenders”), SILICON VALLEY BANK, as the Issuing Lender and
the Swingline Lender, and Silicon Valley Bank (“SVB”), as administrative agent
and collateral agent for the Lenders (in such capacity, the “Administrative
Agent”).  Capitalized terms used but not defined in this Fourth Amendment shall
have the meanings given to them in the Credit Agreement (as defined below).

BACKGROUND

WHEREAS,

the parties hereto are parties to that certain Credit Agreement dated June 25,
2013, as amended by Amendment No. 1 to Credit Agreement dated as of July 29,
2013, as further amended by Amendment No. 2 to Credit Agreement date as of
February 28, 2014 and as further amended by Amendment No. 3 to Credit Agreement
dated as of June 9, 2014 (as it may be further amended, restated, supplemented,
and modified from time to time, the “Credit Agreement”);  

WHEREAS,

the Lenders have extended credit to the Borrower for the purposes permitted in
the Credit Agreement;

WHEREAS,

the Loan Parties have requested that the Lenders modify certain of the
provisions of the Credit Agreement as more fully set forth in this Fourth
Amendment; and

WHEREAS,

subject to the representations and warranties of the Loan Parties in this Fourth
Amendment and the Loan Documents and the terms and conditions set forth in this
Fourth Amendment, the Lenders are willing to so amend the Credit Agreement.

 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the foregoing and intending to be legally
bound, the parties hereto agree as follows:

AGREEMENT

1. Amendments to Credit Agreement.  

1.1

Section 7.1.  Section 7.1(b) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“(b) Consolidated Senior Leverage Ratio.  Permit the Consolidated Senior
Leverage Ratio of Borrower and its Subsidiaries, as at the last day of any
period of four consecutive trailing fiscal quarters of the Borrower ending with
any month set forth below to exceed the ratio set forth below opposite such
period:

 

Four Fiscal Quarter Period Ending

Maximum Consolidated Senior Leverage Ratio

9/30/2013

3.50x

12/31/2013

3.50x

3/31/2014

3.50x

6/30/2014

3.50x

9/30/2014

3.50x

12/31/2014

3.25x

3/31/2015

3.25x

6/30/2015

3.25x

9/30/2015

3.00x

12/31/2015

3.00x

3/31/2016

2.75x

6/30/2016

2.50x

9/30/2016 and each fiscal quarter ending thereafter

2.00x

2. Representations, Warranties and Acknowledgements.  

2.1

The Loan Parties hereby jointly and severally represent and warrant to the
Administrative Agent and each Lender that:

(a)

immediately upon giving effect to this Fourth Amendment (i) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (ii) no Default or Event of Default has
occurred and is continuing;

(b)

each Loan Party has the corporate or other power and authority to execute and
deliver this Fourth Amendment and to perform their obligations under the Loan
Documents, as amended by this Fourth Amendment;

(c)

the execution and delivery by the Loan Parties of this Fourth Amendment and the
performance by the Loan Parties of their obligations under the Loan Documents,
as amended by this Fourth Amendment, have been duly authorized by all necessary
corporate or limited liability company action on the part of the Loan Parties;

2

--------------------------------------------------------------------------------

 

(d)

this Fourth Amendment has been duly executed and delivered by the Loan Parties
and is the binding obligation of each Loan Party, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and by general
equitable principals (whether enforcement is sought by proceedings in equity or
at law); and

(e)

as of the date hereof, no Loan Party has any defenses against the obligations to
pay any amounts under the Obligations.  

2.2

The Loan Parties acknowledge that the Administrative Agent and the Lenders have
acted in good faith and have conducted in a commercially reasonable manner their
relationships with the Loan Parties in connection with this Fourth Amendment and
in connection with the Loan Documents.

2.3

The Loan Parties understand and acknowledge that the Administrative Agent and
the Lenders, are entering into this Fourth Amendment in reliance upon, and in
partial consideration for, the above representations, warranties, and
acknowledgements, and the Loan Parties agree that such reliance is reasonable
and appropriate.

3. Limitation.  The amendments set forth in Section 1 of this Fourth Amendment
shall be limited precisely as written and shall not be deemed (a) to be a
waiver, amendment or modification of any other term or condition of the Credit
Agreement, of any instrument or agreement referred to therein, or of any other
Loan Document, (b) to be an agreement to forbear with respect to any breach or
Event of Default, (c) to prejudice any right or remedy which one or more of the
Administrative Agent and the Lenders may now have or may have in the future
under or in connection with the Loan Documents or any instrument or agreement
referred to therein, or (d) to be a consent to any future amendment,
modification, or waiver of any Loan Document, or any of the provisions
thereof.  Except as expressly amended or waived hereby, nothing in this Fourth
Amendment shall, or shall be construed to, modify, impair, or affect any of the
covenants, agreements, terms, or conditions of the Credit Agreement or any other
Loan Document all of which shall remain in full force and effect in accordance
with their respective terms.

4. Conditions.  This Fourth Amendment shall become effective upon the
fulfillment by the Loan Parties, in a manner reasonably satisfactory to
Administrative Agent and the Lenders, of all of the following conditions
precedent:

4.1

No Default.  No Default or Event of Default shall have occurred and be
continuing and all representations and warranties in Section 2 shall be true and
correct in all material respects.

4.2

Execution of this Amendment.  Each of the parties hereto shall have duly
executed a counterpart of this Fourth Amendment and each shall have delivered
the same to Administrative Agent.

4.3

Expenses.  The Administrative Agent shall have received payment of all of its
costs and expenses incurred through the effective date of this Fourth Amendment
pursuant to and in accordance with the Credit Agreement, including the
reasonable costs and expenses of counsel to the Administrative Agent incurred in
connection with this Fourth Amendment, to the extent that the Borrower has
received an invoice for such costs and fees at least one (1) Business Day prior
to the date of the Fourth Amendment.

4.4

Fees.  The Borrower shall have paid to the Administrative Agent, for the account
of each Lender that has agreed to execute this Fourth Amendment, an amendment
fee equal to 0.10% of the aggregate principal amount of the commitments in
respect of the Facilities of the Lenders under the Credit Agreement, as follows:

(a)

$40,000.00 to SVB;

(b)

$35,000.00 to Manufacturers & Traders Trust Company;

(c)

$15,000.00 to General Electric Capital Corporation;

(d)

$20,000.00 to GE Capital Bank; and

(e)

$20,000.00 to PNC Bank, National Association.

3

--------------------------------------------------------------------------------

 

5. Counterparts.  This Fourth Amendment may be signed in any number of
counterparts, and by different parties hereto in separate counterparts, with the
same effect as if the signatures to each such counterpart were upon a single
instrument.  All counterparts shall be deemed an original of this Fourth
Amendment.

6. Integration.  This Fourth Amendment and any documents executed in connection
herewith or pursuant hereto contain the entire agreement between the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, offers and negotiations, oral or written, with respect thereto.

7. Governing Law.  THIS FOURTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS FOURTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[Signature pages follow]

 

 

 

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
executed as of the date first written above.

 

BORROWER:

 

TELECOMMUNICATION SYSTEMS, INC.

 

By:

 

/s/ Thomas M. Brandt, Jr.

Name:  

 

Thomas M. Brandt, Jr

Title:

 

Sr. Vice President & CFO

 

 

SOLVERN INNOVATIONS, INC.

 

By:

 

/s/ Thomas M. Brandt, Jr.

Name:  

 

Thomas M. Brandt, Jr

Title:

 

Treasurer

 

 

NETWORKS IN MOTION, INC.

 

By:

 

/s/ Thomas M. Brandt, Jr.

Name:  

 

Thomas M. Brandt, Jr

Title:

 

Treasurer

 

 

MICRODATA GIS, INC.

 

By:

 

/s/ Thomas M. Brandt, Jr.

Name:  

 

Thomas M. Brandt, Jr

Title:

 

Treasurer

 

 

MICRODATA, LLC

 

By:

 

/s/ Thomas M. Brandt, Jr.

Name:  

 

Thomas M. Brandt, Jr

Title:

 

Treasurer

 

 

 



[Signature page  to Amendment No. 4 to Credit Agreement]

--------------------------------------------------------------------------------

 

NEXTGEN COMMUNICATIONS, INC.

 

By:

 

/s/ Thomas M. Brandt, Jr.

Name:

 

Thomas M. Brandt, Jr

Title:

 

Treasurer

 

 

 



[Signature page  to Amendment No. 4 to Credit Agreement]

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

 

 

 

SILICON VALLEY BANK,

as the Administrative Agent

 

 

 

By:

 

/s/ Michael Shuhy

Name:

 

Michael Shuhy

Title:

 

Director

 

 

 



[Signature page  to Amendment No. 4 to Credit Agreement]

--------------------------------------------------------------------------------

 

LENDERS:

 

SILICON VALLEY BANK,

as Issuing Lender, Swingline Lender and as a Lender

 

 

 

By:

 

/s/ Michael Shuhy

Name:

 

Michael Shuhy

Title:

 

Director

 

 

GE CAPITAL BANK,

as a Lender

 

 

 

By:

 

/s/ Heather-Leigh Glade

Name:

 

Heather-Leigh Glade

Title:

 

Duly Authorized Signatory

 

 

GENERAL ELECTRIC CAPITAL CORPORATION,

as a Lender

 

 

 

By:

 

/s/ Colin Torrance

Name:

 

Colin Torrance

Title:

 

Its Duly Authorized Signatory

 

 

PNC BANK, NATIONAL ASSOCIATION

as a Lender

 

 

 

By:

 

/s/ Timothy M. Naylon

Name:

 

Timothy M. Naylon

Title:

 

Senior Vice President

 

 

 



[Signature page  to Amendment No. 4 to Credit Agreement]

--------------------------------------------------------------------------------

 

Manufacturers & Traders Trust Company,

as a Lender

 

By:

 

/s/ John S. Goldthwait, Jr.

Name:

 

John S. Goldthwait, Jr.

Title:

 

Vice President

 

[Signature page  to Amendment No. 4 to Credit Agreement]